Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 5, 8, and 10, in claim 1 line 11 the term a risk is unclear as there is a risk mentioned in claim 1 line 4-5. Is the risk in line 11 a different risk or the same risk of line 4-5? The term a risk is also used in dependent claims 5, 8, 10. Is the risk in the dependent claims the same risk as the risk in claim 1 line 4-5 or a different risk? Clarification/correction is required. For the purposes of prior art search, a risk will be interpreted as the same risk mentioned in the first instance.
Dependent claims 2-11 are also rejected 112(b) as they do not overcome the indefiniteness of claim 1.
Additionally, in claim 8 the phrase performed at an earlier time as a risk is higher is unclear. Is this phrase an assertion or a condition. In plain English the phrase is an assertion, however given the context of the claim it would make more sense as a condition. An appropriate correction would be performed at an earlier time if the risk is higher and will be interpreted as such for the purpose of prior art search.
Additionally, in claim 10 the phrase performed at a position farther from the target area as a risk is higher is unclear. Is this phrase an assertion or a condition. In plain English the phrase is an assertion, however given the context of the claim it would make more sense as a condition. An appropriate correction would be performed at a position farther from the target area if the risk is higher and will be interpreted as such for the purpose of prior art search.
Regarding claim 12, in claim 12 line 11 the term a risk is unclear as there is a risk mentioned in line 4-5. Is the risk in line 11 a different risk or the same risk of line 4-5? Clarification/correction is required. For the purposes of prior art search, a risk will be interpreted as the same risk mentioned in the first instance.
Regarding claim 13, in claim 13 line 11 the term a risk is unclear as there is a risk mentioned in line 4-5. Is the risk in line 11 a different risk or the same risk of line 4-5? Clarification/correction is required. For the purposes of prior art search, a risk will be interpreted as the same risk mentioned in the first instance.
Dependent claims 14-16 are also rejected 112(b) as they do not overcome the indefiniteness of claim 13.
Regarding claim 17, in claim 17 line 9 the term a risk is unclear as there is a risk mentioned in line 3. Is the risk in line 9 a different risk or the same risk of line 3? Clarification/correction is required. For the purposes of prior art search, a risk will be interpreted as the same risk mentioned in the first instance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if it does not fall within one of the four statutory categories of invention (step 1) or does not meet a test for determining that: the claim recites a judicial exception, e.g. an abstract idea (step 2A prong I), without integration into a practical application (step 2A prong II), and does not recite additional elements that provide significantly more than the recited judicial exception (step 2B).

Step 1: Applicant’s independent claims 1 and 12 are directed toward an apparatus in this case an information processing device.  Therefore, it can be seen that they falls within one of the four statutory categories of invention.  However, the claims 1 and 12 do not pass the other steps in the test for patentability.

With regard to step 2A prong I, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
(a)	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities 
(c)	Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Step 2A Prong I Analysis: Applicant’s independent claims 1 and 12 recite the abstract idea generate risk information indicating a level of a risk/ content of a risk that is caused when the mobile object moves, based at least in part on a position of an obstacle with respect to the mobile object, the risk being indicated for each of a plurality of areas; and generate condition information indicating a condition for performing a countermeasure operation for a risk in accordance with the risk information which comprises “Mental Processes”.  For example, a driver in their mind can determine risk, whether that be amount of risk or content of a risk, based on obstacles they can see. They can do this for all the areas in there line of sight. The driver can also think of at what conditions might require a countermeasures to be executed in order to avoid an accident.

With regard to Step 2A Prong II, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Step 2A prong II Analysis: claims 1 and 12 recite the additional limitation An information processing device used for controlling a mobile object, comprising: one or more hardware processors. A processor and memory is an additional element which is configured to carry out limitations of generate risk information indicating a level of a risk/ content of a risk that is caused when the mobile object moves, based at least in part on a position of an obstacle with respect to the mobile object, the risk being indicated for each of a plurality of areas; and generate condition information indicating a condition for performing a countermeasure operation for a risk in accordance with the risk information, i.e., they are the tools that are used to obtain perform the mathematical calculations and numeric conversions. But the processor and memory is recited so generically (no details whatsoever are provided other than that it is a “processor and memory”) that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a processor and memory. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.  

With regard to Step 2B, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.

Step 2B Analysis: Applicant’s claims 1 and 12 do not recite additional elements that provide significantly more than the recited judicial exception.  As explained previously, the processor and memory is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept.

Test for patentability conclusion: Thus, since claims 1 and 12 are: reciting abstract idea (step 2A prong I), not integrated into a practical application (step 2A prong II), and do not comprise significantly 

Claim 2, which is dependent on claim 1, does provide the additional limitation of cause the mobile object to perform the countermeasure operation when the condition is met which does integrate the recited abstract idea of claim 1 into a practical application and is thus not rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-3, and 12-17 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Horita et al. (US 20190333386 A1) hereforth to be referred to as Horita.
Regarding claim 1 Horita teaches,
An information processing device used for controlling a mobile object, comprising: 
one or more hardware processors (para [0134] “each process of the surrounding environment recognizing apparatus 10 is realized by using a processor and a RAM to execute a predetermined operation program, it is also possible to realize each process using distinctive hardware as necessary.”) configured to: 
generate risk information indicating a level of a risk that is caused when the mobile object moves, based at least in part on a position of an obstacle with respect to the mobile object, the risk being indicated for each of a plurality of areas (Fig. 3 “Risk-of-driving map” indicates risk in each area on a grid as the vehicle drives. The risk calculation takes into account the presence of obstacles, abstract “a risk-of-driving determining unit that determines a risk of driving in an area around the vehicle based on the own vehicle time-of-presence range and the surrounding environment factor information” where surround environmental factor information includes information on obstacles para [0025] “the surrounding environment factor acquiring unit 102 acquires, from the external sensor group 40 and/or the map information managing apparatus 60, information about obstacles present around the vehicle 2 or information about feature objects indicating features of the road that are around the vehicle 2 or the like”); and 
generate condition information indicating a condition for performing a countermeasure operation for a risk in accordance with the risk information (para [0103] “On the other hand, in the scene 402, since a high risk of driving appears on the driving lane of the vehicle 2 in the risk-of-driving map 902, it is expected that a planned driving trajectory becomes closer to a roadside zone side, for example, such that the vehicle 2 avoids the place of the high risk of driving. Accordingly, driving trajectories matching the behavior that humans will show in those individual scenes naturally can be obtained. That is, if a parked vehicle is recognized on the opposite lane, the own vehicle can be automatically caused to steer away to a roadside zone .
Regarding claim 2 Horita teaches, The device according to claim 1, wherein the one or more processors are further configured to: determine whether the condition indicated by the condition information is met; and cause the mobile object to perform the countermeasure operation when the condition is met. (para [0103] “On the other hand, in the scene 402, since a high risk of driving appears on the driving lane of the vehicle 2 in the risk-of-driving map 902, it is expected that a planned driving trajectory becomes closer to a roadside zone side, for example, such that the vehicle 2 avoids the place of the high risk of driving. Accordingly, driving trajectories matching the behavior that humans will show in those individual scenes naturally can be obtained. That is, if a parked vehicle is recognized on the opposite lane, the own vehicle can be automatically caused to steer away to a roadside zone side in accordance with timing of the other vehicle driving ahead on the opposite lane such that the other vehicle can avoid the parked vehicle as necessary.” Where “a parked vehicle is recognized on the opposite lane” or the presence of a “high risk of driving” is a condition for performing a countermeasure and the moving away is a countermeasure operation in accordance to the risk that the oncoming vehicle poses. The automatic nature of the operation inherently means the condition is being checked and the countermeasure operation is being executed)
Regarding claim 3 Horita teaches, The device according to claim 2, wherein the plurality of areas includes a blind spot region that is within or behind the obstacle when viewed from the mobile object. (para [0091] “In the risk-of-driving map creation process 800 shown in FIG. 9, the risk-of-driving determining unit 105 has performed, at Step S802, the integration process on the risks of driving related blind corners, and the like.”)
Regarding claim 12 Horita teaches, An information processing device used for controlling a mobile object, comprising: one or more hardware processors (para [0134] “each process of the surrounding environment recognizing apparatus 10 is realized by using a processor and a RAM to execute a predetermined operation program, it is also possible to realize each process using distinctive hardware as necessary.”) configured to: generate risk information indicating content of a risk that is caused when the mobile object moves, based at least in part on a position of an obstacle with respect to the mobile object, the risk being indicated for each of a plurality of areas (Fig. 3 “Risk-of-driving map” indicates level risk in each area on a grid as the vehicle drives and also the content of risk e.g. parked vehicle moving vehicle para [0025] “It should be noted that obstacles present around the vehicle 2 are, for example, moving bodies such as other vehicles, bicycles or pedestrians moving about the vehicle 2, parked vehicles, fallen objects, installed objects or the like that are stationary on the road about the vehicle 2. The surrounding environment factor information acquired by the surrounding environment factor acquiring unit 102 is stored on the storage unit 120 as a surrounding environment factor information data group 122”. The risk calculation takes into account the presence of obstacles, abstract “a risk-of-driving determining unit that determines a risk of driving in an area around the vehicle based on the own vehicle time-of-presence range and the surrounding environment factor information” where surround environmental factor information includes information on obstacles para [0025] “the surrounding environment factor acquiring unit 102 acquires, from the external sensor group 40 and/or the map information managing apparatus 60, information about obstacles present around the ; and generate condition information indicating a condition for performing a countermeasure operation for a risk in accordance with the risk information (para [0103] “On the other hand, in the scene 402, since a high risk of driving appears on the driving lane of the vehicle 2 in the risk-of-driving map 902, it is expected that a planned driving trajectory becomes closer to a roadside zone side, for example, such that the vehicle 2 avoids the place of the high risk of driving. Accordingly, driving trajectories matching the behavior that humans will show in those individual scenes naturally can be obtained. That is, if a parked vehicle is recognized on the opposite lane, the own vehicle can be automatically caused to steer away to a roadside zone side in accordance with timing of the other vehicle driving ahead on the opposite lane such that the other vehicle can avoid the parked vehicle as necessary.” Where “a parked vehicle is recognized on the opposite lane” or the presence of a “high risk of driving” is a condition for performing a countermeasure and the moving away is a countermeasure operation in accordance to the risk that the oncoming vehicle poses. The automatic nature of the operation inherently means the condition is being checked and the countermeasure operation is being executed).
Regarding claim 13 Horita teaches, A vehicle control device for controlling a vehicle, comprising: 
one or more hardware processors (para [0134] “each process of the surrounding environment recognizing apparatus 10 is realized by using a processor and a RAM to execute a predetermined operation program, it is also possible to realize each process using distinctive hardware as necessary.”) configured to: 
generate risk information indicating a level of a risk that is caused when the vehicle moves, based at least in part on a position of an obstacle with respect to the vehicle, the risk being indicated for each of a plurality of areas (Fig. 3 “Risk-of-driving map” indicates risk in ; 
generate condition information indicating a condition for performing a countermeasure operation for a risk in accordance with the risk information (para [0103] “On the other hand, in the scene 402, since a high risk of driving appears on the driving lane of the vehicle 2 in the risk-of-driving map 902, it is expected that a planned driving trajectory becomes closer to a roadside zone side, for example, such that the vehicle 2 avoids the place of the high risk of driving. Accordingly, driving trajectories matching the behavior that humans will show in those individual scenes naturally can be obtained. That is, if a parked vehicle is recognized on the opposite lane, the own vehicle can be automatically caused to steer away to a roadside zone side in accordance with timing of the other vehicle driving ahead on the opposite lane such that the other vehicle can avoid the parked vehicle as necessary.” Where “a parked vehicle is recognized on the opposite lane” or the presence of a “high risk of driving” is a condition for performing a countermeasure and the moving away is a countermeasure operation in accordance to the risk that the oncoming vehicle poses); and 
determine whether the condition indicated by the condition information is met, and causes the vehicle to perform the countermeasure operation when the condition is met (para [0103] “On the other hand, in the scene 402, since a high risk of driving appears on the driving automatically caused to steer away to a roadside zone side in accordance with timing of the other vehicle driving ahead on the opposite lane such that the other vehicle can avoid the parked vehicle as necessary.” Where “a parked vehicle is recognized on the opposite lane” or the presence of a “high risk of driving” is a condition for performing a countermeasure and the moving away is a countermeasure operation in accordance to the risk that the oncoming vehicle poses. The automatic nature of the operation inherently means the condition is being checked and the countermeasure operation is being executed).
Regarding claim 14 Horita teaches, The device according to claim 13, wherein the one or more processors are configured to decelerate the vehicle when the condition is met 
Regarding claim 15 Horita teaches, The device according to claim 13, wherein the one or more processors are configured to change a moving direction of the vehicle when the condition is met (para [0041] “The driving control apparatus 70 is an ECU for realizing advanced driver assistance systems (ADAS: Advanced Driver Assistance Systems) of the vehicle 2 for the purpose of enhancing fuel efficiency, safety, convenience or the like of the vehicle 2. The driving control apparatus 70 for example automatically controls acceleration/deceleration and/or steering of the vehicle 2 by issuing an instruction to the actuator group” it is well known in the art that driver assistance systems that control driving of the vehicle for enhancing safety are used to automatically execute a control action in response to a detected condition. Execution of a control action, e.g. a countermeasure, in response to a condition is also mentioned above in the regarding claim 13 paragraph. Where, as mentioned directly above, this automatic control can include steering).
Regarding claim 16 Horita teaches, The device according to claim 13, wherein the one or more processors are further configured to indicate, to an occupant of the mobile object, that the countermeasure operation for the risk has been performed when the countermeasure operation has been performed (“The in-vehicle HMI apparatus 80 is constituted by a speaker, a display apparatus and the like mounted on the vehicle 2. The in-vehicle HMI apparatus 80 is configured to perform, through sound or a screen, notification to a driver about driving assistance of the vehicle 2 based on information output from the surrounding environment recognizing apparatus 10 and/or information output from the driving control apparatus 70.” Where the driver assistance reads on countermeasure operation and where the notification to a driver about driving assistance of the vehicle 2 based on information output from the driving control apparatus would be a control action notification, e.g. a countermeasure notification).
Regarding claim 17 Horita teaches, A mobile object control method for controlling a mobile object, comprising: 
generating risk information indicating a level of a risk that is caused when the mobile object moves, based at least in part on a position of an obstacle with respect to the mobile object, the risk being indicated for each of a plurality of areas (Fig. 3 “Risk-of-driving map” indicates risk in each area on a grid as the vehicle drives. The risk calculation takes into account the presence of obstacles, abstract “a risk-of-driving determining unit that determines a risk of driving in an area around the vehicle based on the own vehicle time-of-presence range and the surrounding environment factor information” where surround environmental factor information includes information on obstacles para [0025] “the surrounding environment factor acquiring unit 102 acquires, from the external sensor group 40 and/or the map information managing apparatus 60, information about obstacles present around the vehicle 2 or information about feature objects indicating features of the road that are around the vehicle 2 or the like”); 
generating condition information indicating a condition for performing a countermeasure operation for a risk in accordance with the risk information (para [0103] “On the other hand, in the scene 402, since a high risk of driving appears on the driving lane of the vehicle 2 in the risk-of-driving map 902, it is expected that a planned driving trajectory becomes closer to a roadside zone side, for example, such that the vehicle 2 avoids the place of the high risk of driving. Accordingly, driving trajectories matching the behavior that humans will show in those individual scenes naturally can be obtained. That is, if a parked vehicle is recognized on the opposite lane, the own vehicle can be automatically caused to steer away to a roadside zone side in accordance with timing of the other vehicle driving ahead on the opposite lane such that the other vehicle can avoid the parked vehicle as necessary.” Where “a parked vehicle is recognized on the opposite lane” or the presence of a “high risk of driving” is a condition for performing a countermeasure and the moving away is a countermeasure operation in accordance to the risk that the oncoming vehicle poses); 
and determining whether the condition indicated by the condition information is met, and causing the mobile object to perform the countermeasure operation when the condition is met (para [0103] “On the other hand, in the scene 402, since a high risk of driving appears on the driving lane of the vehicle 2 in the risk-of-driving map 902, it is expected that a planned driving trajectory becomes closer to a roadside zone side, for example, such that the vehicle 2 avoids the place of the high risk of driving. Accordingly, driving trajectories matching the behavior that humans will show in those individual scenes naturally can be obtained. That is, if a parked vehicle is recognized on the opposite lane, the own vehicle can be automatically caused to steer away to a roadside zone side in accordance with timing of the other vehicle driving ahead on the opposite lane such that the other vehicle can avoid the parked vehicle as necessary.” Where “a parked vehicle is recognized on the opposite lane” or the presence of a “high risk of driving” is a condition for performing a countermeasure and the moving away is a countermeasure operation in accordance to the risk that the oncoming vehicle poses. The automatic nature of the operation inherently means the condition is being checked and the countermeasure operation is being executed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 - 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Horita in view of Eggert et al. (US 20180231974 A1) here forth referred to as Eggert.

Regarding claim 4, Horita teaches The device according to claim 3. 
However, Horita does not teach wherein the one or more processors are configured to estimate, for each of the plurality of areas, an obstacle presence probability in the blind spot region to generate the risk information indicating a higher risk for an area at which the estimated obstacle presence probability is smaller.
Eggert teaches, wherein the one or more processors are configured to estimate, for each of the plurality of areas, an obstacle presence probability in the blind spot region (para [0081], “FIG. 4 shows in more detail an approach for estimating an occluded area in a sensor coverage using map data and sensor position data. FIG. 4 uses an exemplary intersection in the path of the ego-vehicle.” Where estimating an occluded area using map data can be interpreted as determining if a static object is present e.g. low or high presence probability in the occluded area.) to generate the risk information indicating a higher risk for an area at which the estimated obstacle presence probability is smaller (para [0084] “By overlaying the map data of the vicinity of the intersection, which contains a road topology of relevant incoming lanes with the coverage area, occluded lane segments representing potential risk sources at the intersection can be identified as critical occluded areas.” As stated above the map data provides an estimate of objects in the occluded area and a lane segment with a potential risk source, in the context of the reference is an unblocked lane, is represented as a critical area, e.g. an area requiring special attention due to higher risk.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Horita to incorporate the teachings of Eggert because the use of map information to estimate occluded areas/ blind spots allows critical areas to be identified. (para [0080] “lane geometry and lane semantics which, for example, can be derived from the acquired map data, critical occluded areas can be identified in the sensor coverage area by overlaying the sensor coverage area and the map data aligned to each other.”)
Regarding claim 5, Horita in view of Eggert teaches The device according to claim 4. 
Horita further teaches wherein the one or more processors are further configured to: specify, from among the plurality of areas, a target area at which a risk possibly occurs (fig. 11 label 931, para [0101] “On the other hand, the risk-of-driving map 902 represents, in the driving lane region 912, part of a region 931 where the risk of driving is high corresponding to the other vehicle 416.”) and the countermeasure operation needs to be performed for the risk when the condition is met; and extract target risk information indicating a risk in the target area from the risk information, and the one or more processors are configured to generate the condition information in accordance with the target risk information. (para [0103] “On the other hand, in the scene 402, since a high risk of driving appears on the driving lane of the vehicle 2 in the risk-of-driving map 902, it is expected that a planned driving trajectory becomes closer to a roadside zone side, for example, such that the vehicle 2 avoids the place of the high risk of driving. Accordingly, driving trajectories matching the behavior that humans will show in those individual scenes naturally can be obtained. That is, if a parked vehicle is recognized on the opposite lane, the own vehicle can be automatically caused to steer away to a roadside zone side in accordance with timing of the other vehicle driving ahead on the opposite lane such that the other vehicle can avoid the parked vehicle as necessary.” Where “a parked vehicle is recognized on the opposite lane” or the presence of a “high risk of driving” is a condition for performing a countermeasure and the moving away is a countermeasure operation in accordance to the risk that the oncoming vehicle poses. Where the target area can be considered to be the area corresponding to the other vehicle which is the place of high risk driving.)
Regarding claim 6, Horita in view of Eggert teaches The device according to claim 5.
 Eggert further teaches wherein the one or more processors are configured to specify, from among the plurality of areas and as the target area, an area that is adjacent to a line-of-sight region that is not hidden by the obstacle when viewed from the mobile object, the risk information of the area comprising a risk level at a particular level or higher. (para [0084] “By overlaying the map data of the vicinity of the intersection, which contains a road topology of relevant incoming lanes with the coverage area, occluded lane segments representing potential risk sources at the intersection can be identified as critical occluded areas.” Where the occluded lane segments are adjacent to a line of sight region as the “occluded lane segments” are adjacent to the “intersection” which is within sensor range, see Fig. 4. “Representing potential risk sources” reads on a risk level at a particular level or higher as potential risk means the risk must surpass a minimum threshold. Lastly “identified as critical occluded areas” reads on specify, from among the plurality of areas and as the target area as the critical area would be an area that is targeted for increased modeling and attention para [0014], “The claimed method estimates critical occluded area(s), models virtual traffic entities with specific behaviors in the critical area(s) and calculates the risk involved with these virtual traffic entities.”)
Regarding claim 7, Horita in view of Eggert teaches The device according to claim 5.
Horita further teaches wherein the one or more processors are configured to generate the condition information indicating a time at which the countermeasure operation is to be performed. (para [0103] “That is, if a parked vehicle is recognized on the opposite lane, the own vehicle can be automatically caused to steer away to a roadside zone side in accordance with timing of the other vehicle driving ahead on the opposite lane such that the other vehicle can avoid the parked vehicle as necessary.”)
Regarding claim 9, Horita in view of Eggert teaches The device according to claim 5.
Horita further teaches wherein the one or more processors are configured to generate the condition information indicating a position of the mobile object for performing the countermeasure operation. (para [0103] “That is, if a parked vehicle is recognized on the opposite lane, the own vehicle can be automatically caused to steer away to a roadside zone side in accordance with timing of the other vehicle driving ahead on the opposite lane such that the other vehicle can avoid the parked 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Horita in view of Eggert and in further view of Igarashi et al. (US 20150283999 A1) here forth referred to as Igarashi.

Regarding claim 8, Horita in view of Eggert teaches the The device according to claim 7.
However, Horita in view of Eggert does not teach wherein the one or more processors are configured to generate the condition information for causing the countermeasure operation to be performed at an earlier time as a risk is higher.
Igarashi teaches wherein the one or more processors are configured to generate the condition information for causing the countermeasure operation to be performed at an earlier time as a risk is higher (para [0065] “This is because a sense of danger felt by a driver increases as the absolute velocity of the obstacle D becomes higher, and it is considered to be preferable to implement assistance for collision avoidance at an earlier timing” Where the sense of danger, which reads on risk, causes the collision avoidance, which reads on countermeasure to be executed at an earlier time. Where the condition information for collision is generated para [0010] “impossibility of a collision avoidance between the host vehicle and the three-dimensional object is set as a condition for implementing the driving assistance for collision avoidance”).


Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Horita in view of Eggert and in further view of Yopp (US 8788176 B1).

Regarding claim 10, Horita in view of Eggert teaches the The device according to claim 9.  
However, Horita in view of Eggert does not teach wherein the one or more processors are configured to generate the condition information for causing the countermeasure operation to be performed at a position farther from the target area as a risk is higher.
Yopp teaches, wherein the one or more processors are configured to generate the condition information for causing the countermeasure operation to be performed at a position farther from the target area as a risk is higher (column 2 “As shown in FIG. 2, the intrusion zone may be defined in terms of a time-to-impact threshold established as an amount of time reflecting a driver or control system reaction time and other representative performance factors. A time-to-impact threshold 21 having a value of 2 seconds creates a smaller intrusion zone than a time-to-impact threshold 22 with a value of 3 seconds. The actual size of an intrusion zone depends on the relative approaching speed of the target object on a collision course.” Where a larger intrusion zone means the countermeasure is triggered at a .
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Horita in view of Eggert to incorporate the teachings of Yopp because Vehicle parameters can change based on aging and external factors leading to increased risk and thus adaptable thresholds/ conditions to be met are required for sufficient countermeasures. (column 1 “However, vehicle parameters change with aging of a vehicle, and weather or roadway conditions may frequently change in ways that have an effect on the time it takes to effectively execute an avoidance maneuver. For instance, variable road surface conditions resulting from precipitation, temperature, a rough surface, or sand or gravel coating the road can increase the time required in order to slow down or steer a vehicle. Various factors such as tire wear can also affect surface friction and the ability to generate a torque needed to slow or steer the vehicle. Thus, a situation in which a two second time-to-impact threshold would be appropriate under normal conditions may be insufficient when experiencing particularly unfavorable conditions. It would be desirable to increase the time-to-impact threshold to better match the actual conditions influencing the maneuverability of the host vehicle.”)
Regarding claim 11, Horita in view of Eggert teaches the The device according to claim 5. 
However, Horita in view of Eggert does not teach a condition memory configured to store the condition information, wherein the one or more processors are configured to: generate new condition information at the every fixed time; update the condition information stored in the condition memory and corresponding to the target area; determine whether the condition indicated by the condition information stored in the condition memory is met; and cause the mobile object to perform the countermeasure operation when the condition is met.
a condition memory configured to store the condition information (column 4 “In the illustrated embodiment, conventionally defined time-to-impact threshold values include default values stored in a default memory block 36.” Where the default memory block the stores threshold values. These threshold values can be considered a condition as they are a requirement to be met before an action is taken.), wherein the one or more processors are configured to: generate new condition information at the every fixed time (Column 5, “A threshold update routine is initialized with the default settings for the time-to-impact threshold in step 50. Thereafter, the process runs periodically to adapt the threshold to changing conditions during driving of the vehicle.” Where a threshold reads on a condition, and a periodically reads on every fixed time. ); update the condition information stored in the condition memory and corresponding to the target area (Column 4, “Therefore, vehicle 25 employs an update module 35 for monitoring various aspects of the driving conditions and updating the time-to-impact threshold used by DAS 30. In the illustrated embodiment, conventionally defined time-to-impact threshold values include default values stored in a default memory block 36. The default values are provided to an updater block 37 which receives various offsets (i.e., increments) as described below which are added to the default value and provided to DAS 30 as the adjusted threshold.” Where the time to impact threshold corresponds with the target area of an approaching object); determine whether the condition indicated by the condition information stored in the condition memory is met (Column 2“a driver assistance system monitoring approaching objects around the vehicle and configured to take a driver assistance action in response to a predicted impact with an approaching object according to a time-to-impact threshold.” Where predicting an impact according to a time-to-impact threshold is determining the condition to be met); and cause the mobile object to perform the countermeasure operation when the condition is met. (Column 2“a driver assistance system monitoring approaching objects around the vehicle and configured to take a driver assistance action in 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nagata (US 20120323479 A1) which teaches estimating risk over a plurality of areas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296.  The examiner can normally be reached on Mon - Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER GEORGE MATTA/Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668